John I. Purtle, Justice, dissenting. I disagree for two reasons. First, it was reversible error for the trial court to rule that if appellant took the stand at the Denno hearing he had no right to refuse to testify on any matter the state chose to inquire about. Second, it was prejudicial error to allow the jury to receive evidence of parole eligibility, which in all probability was wrong anyway. The Denno hearing was conducted to determine whether appellant had given a valid consent to search the trunk of his automobile. The officer was told by appellant that he did not want his vehicle searched. No doubt the presence of the purported deputy sheriff with his pistol at his side influenced appellant to change his mind and consent to the search. I am not so naive as to believe the appellant simply changed his mind and agreed to incriminate himself for the convenience of the purported officer. Consent to an invasion of privacy must be proven by clear and positive testimony and this burden is not met by showing acquiescence. Meadows v. State, 269 Ark. 380, 602 S.W.2d 636 (1980). Rodriquez v. State, 262 Ark. 659, 559 S.W.2d 925 (1978). Had the trial court not ruled the appellant could not testify without waiving his immunity the preponderance of the testimony would have, no doubt, revealed that the state did not meet the burden required to validate an otherwise illegal search. The court stated at the Denno hearing: “... once he takes the stand, he does not have the right to not answer ... if you put him on, the state can ask him whatever they want to ask him.” This is plainly a misstatement of the law. I further think that the acting deputy sheriff had no idea what was in the trunk of this vehicle but merely wanted to look around to see what he could find, as is the case so often when officers are permitted to make seizures without probable cause, or warrant, as required under the Fourth Amendment. Next, even if appellant’s attorney agreed to the court’s improper comment on the parole system it was the duty of the court not to do so. The matter never should have reached the point where appellant’s counsel consented to it. In Andrews v. State, 251 Ark. 279, 472 S.W.2d 86 (1971) we had before us a case where the court made a similar improper statement to the jury and there we stated: Accordingly, we have concluded that this information should not be given the jury, and when asked for such information, the court should reply, in effect, that it is improper for the court to answer the inquiry, and an answer might well constitute reversible error; that the jury need not concern itself with the matter; that the control of the parol system is committed by law to the legislative and executive branches of the government, and, that the jury, in reaching a verdict of guilty, has only the duty of imposing such punishment as may be considered, under the court’s previous instructions, to be appropriate. It is likely that the statement to the jury was incorrect anyway as to the amount of time the appellant would have to serve before becoming eligible for parole. Any explanation of the parole system to a jury is improper, but incorrect information compounds the error. Therefore, I would reverse and remand for a new trial after the evidence obtained by the illegal search is suppressed. Affirmed.